OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on October 14, 1964.
On June 11, 1985, respondent pleaded guilty in the County Court of Westchester County to the crime of operating a motor vehicle while intoxicated in violation of Vehicle and Traffic Law § 1192 (5), a felony, and was sentenced for that crime. Respondent was previously convicted on February 27, 1985 of driving while intoxicated, in violation of Vehicle and Traffic Law § 1192 (3), a misdemeanor.
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, petitioner’s motion is granted. Respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mullen, P. J., Lazer, Mangano, Thompson and Bracken, JJ., concur.